Affirmed and Memorandum Opinion filed November 2, 2006







Affirmed
and Memorandum Opinion filed November 2, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00222-CR
____________
 
RENE ABRIL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 209th District
Court
 Harris County, Texas
Trial Court Cause No.
1042894
 

 
M E M O R A N D U M   O P I N I O N
Rene
Abril entered a plea of guilty to theft of property valued between $100,000 and
$200,000 from an elderly individual.  The trial court found him guilty and
sentenced appellant to confinement for twenty years in the Texas Department of
Criminal Justice, Institutional Division.  In two issues, appellant claims his
sentence of twenty years violates the prohibition against cruel and unusual
punishment found in both the United States= constitution and the constitution of
the State of Texas.




As this
court has held, these complaints are not preserved for appellate review unless
they are raised in the trial court.  See Jagaroo v. State, 180
S.W.3d 793, 802 (Tex.App. B Houston [14th Dist.] 2005, ).  See also Tex. R. App. P. 33.1(a); Curry v.
State, 910 S.W.2d 490, 497 (Tex.Crim.App.1995) (holding cruel and unusual
punishment complaint not preserved);  Nicholas v. State, 56 S.W.3d 760,
768 (Tex.App.‑Houston [14th Dist.] 2001, pet. ref'd) (holding "[t]he
constitutional right to be free from cruel and unusual punishment may be
waived.").  The record does not reflect appellant made any objection at
trial to the imposition of his sentence, nor did appellant file a motion for
new trial challenging his sentence.   Consequently, appellant=s arguments were not preserved for
our review. See Nicholas, 56 S.W.3d at 768. Issues one and two
are overruled.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 2, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).